DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This is a response to the Amendments and remarks filed on 10/08/2020. 
Claims 2-33 were cancelled and claims 34-53 were added. 
Applicant’s IDS submission submitted on 07/07/2020 is acknowledged and provided herewith. 
Reasons for Allowance
Allowed Claims: Claims 34-53 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Independent Claim 34, and similarly recited Claims 41 and 48 recites: “34. (New) A computer-readable medium comprising instructions that, when executed, cause at least one processor to at least:
generate journey states indicative of events to occur during a simulation, respective ones of the journey states corresponding to an order of operation;
in response to a request to configure the journey states, select Simulation Modifiers (SMs) compatible with the journey states;
evaluate the SMs for potential incompatible situational characteristics; and 
in response to detecting that a one of the SMs corresponds to first situational characteristics incompatible with second situational characteristics of a second one of the SMs, cause to a selection of one of the first SM or the second SM.

41.    (New) An apparatus comprising:
a journey profile manager to generate journey states indicative of events to occur during a simulation, respective ones of the journey states corresponding to an order of operation; and
a development environment configuration engine to:
in response to a request to configure the journey states, select Simulation Modifiers (SMs) compatible with the journey states;
evaluate the SMs for potential incompatible situational characteristics; and
in response to detecting that a one of the SMs corresponds to first situational characteristics incompatible with second situational characteristics of a second one of the SMs, cause to a selection of one of the first SM or the second SM.”
Upon conducting an updated search of the prior art and reviewing related applications, the closest prior art appears to be U.S. Patent Application Publication 2007/0088469 A1 to Schmiedel et al., 2010/0100365 A1 to Moriyama, and 2012/0070804 A1 to Pang et al.   Schmiedel generally discloses a vehicle control system includes a controller configured to provide an output signal in response to an input signal.  The output signal is used to control a vehicle operating parameter.  The vehicle control system also includes a simulation module in communication with the controller and configured to execute a vehicle dynamics model to simulate a vehicle response based on the input signal and the vehicle operating parameter.  The controller is configured to provide the output signal based on the simulated vehicle response.  Pang generally discloses simulator and program for simulating vehicular movement based upon user input parameters related to simulation topology and simulation vehicles including, but not limited to linear vehicular density.  The simulator generates the simulation topology having a simulation area using the user input parameters, places a plurality of simulation vehicles within the simulation area at an initial placement using at least two input parameters related to simulation vehicle and the generated simulation topology; and determines movement of the plurality of simulation vehicles starting with the initial placement using a plurality of movement models.  Moriyama generally discloses a simulator configured to execute simulation of a simulation object at a processing speed.  A user interface module is configured to generate at least one of a first operation screen for inputting simulation conditions on the simulation executed by the simulator and an output screen for representing a result of the simulation executed by the simulator, and to display the at least one of the first operation screen and the output screen on a display unit.  An adjustor is configured to adjust an updating speed of the at least one of the first operation screen and the output screen which are displayed on the display unit by the user interface module to be different from the processing speed. 
However, Schmiedel, Moriyama, and/or Pang in combination or taken alone, does not disclose the limitations cited above, specifically “…evaluate the SMs for potential incompatible situational characteristics; and in response to detecting that a one of the SMs corresponds to first situational characteristics incompatible with second situational characteristics of a second one of the SMs, cause to a selection of one of the first SM or the second SM.” As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715